EXHIBIT 10.1
EXECUTION VERSION



EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT is made and entered into as of June 12,
2015, by and among Tiptree Asset Management Company, LLC, a Delaware limited
liability company (“Employer”), and Sandra Bell, an individual (“Executive”).
ARTICLE 1.
RECITALS
WHEREAS, Employer is a subsidiary of Tiptree Operating Company, LLC, (“Operating
Company”);
WHEREAS, Tiptree Financial Inc. (“Tiptree”) is the managing member of Operating
Company;
WHEREAS, the Company desires to employ the Executive under the terms and
conditions specified herein, and the Executive is willing to be so employed by
the Company and provide the services specified herein to Tiptree and Operating
Company.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the parties hereto agree as follows:
ARTICLE 2.    
DEFINITIONS


2.1    For the purposes of this Executive Employment Agreement, the following
terms have the meanings specified or referred to in this Article 2.
(a)    “Agreement” – this Executive Employment Agreement, including any and all
exhibits and schedules hereto, as may be amended from time to time with the
written agreement of all parties hereto
(b)    “Basic Compensation” – all compensation and benefits as described in
Section 4.1 below
(c)    “Board of Directors” – the Board of Directors of Tiptree.
(d)    “Co-Chief Executive Officers” means Geoffrey N. Kauffman and Jonathan
Ilany, Co-Chief Executive Officers of Tiptree and Operating Company, and their
duly elected successors.
(e)    “Commencement Date” – July 1, 2015.
(f)    “Committee” – a committee consisting of any or all members of the Board
of Directors, as well as any others deemed appropriate by the Board of
Directors.




--------------------------------------------------------------------------------



(g)    “Company” – Employer and all of its parent, subsidiary, and affiliated
entities, including Tiptree Financial Partners, L.P., Tiptree, Operating Company
and any of their respective affiliates.
(h)    “Competitive Business” – (i) an asset management business of similar size
and scope as Tiptree (a “Tiptree Competitor”); provided that an asset management
business shall be excluded from the definition of Tiptree Competitor if (A) the
average assets under management of that business over the three (3) years prior
to the Date of Termination is equal to or exceeds the greater of (x) $5.0
billion and (y) 120% of the assets under management of, and assets owned by,
Tiptree on the Date of Termination and (B) that such entity has reported EBITDA
(or other similar measure) equal to or exceeding 120% of Adjusted EBITDA as
publicly reported by Tiptree in each case as most recently reported prior to the
Date of Termination or (ii) a business of similar size and scope as, and
providing similar products or services to, any Tiptree subsidiary, including, if
applicable, an asset management subsidiary, which represents more than 20% of
the Adjusted EBITDA as publicly reported by Tiptree, but only if such subsidiary
is not being treated as a discontinued operation under GAAP or in the process of
being sold or otherwise wound down as of the Date of Termination (a “Material
Subsidiary Competitor”); provided, however, that the foregoing shall not
prohibit Executive from (i) after the Employment Period, performing services for
an entity that is engaged in a Competitive Business, so long as Executive is not
providing services in a material way for that part of the business that is
engaged a Competitive Business and that part of the business that constitutes a
Competitive Business does not represent 20% or more of the earnings of such
entity; or (ii) being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation or other business entity which is publicly
traded.
(i)    “Confidential Information” – includes any and all data and information
of, or relating to, the business or affairs of the Company, its affiliates,
and/or the directors, officers, employees, investors, customers, or clients of
all of them, as addressed in Article 6 below, including, without limitation, the
following (whether written or unwritten): trade secrets, inventions, proposals,
product development, marketing, risk management, business and trading
strategies, projections, strategic planning, licensing arrangements, customers,
clients, investors, financial information, information pertaining to the
Company’s marketing techniques, business plans, methods of doing business,
operations, customer and vendor identifies and agreements, any and all
customer/client lists, prospective customer/client lists and any other
information not generally known among the public in general and the Company’s
competitors in the financial services and real estate holding company industry;
provided, however that Confidential Information does not include information
that was known by Executive prior to her anticipated employment with Employer.
(j)     “Employer” – Tiptree Asset Management Company, LLC.
(k)    “Employment Period” – the period during which Executive is employed by
Employer and ending on the Date of Termination (as defined in Section 5.1
below).



2

--------------------------------------------------------------------------------



(l)    “Executive Chairman” means Michael G. Barnes, the Executive Chairman of
Tiptree and Operating Company, and his duly elected successor.
(m)    “Executive Committee” means the management Executive Committee consisting
of the Executive Chairman and the Co-Chief executive Officers.
(n)    “Grant Date Value” means the grant date value of Restricted Stock or RSUs
as determined in good faith by the CNG (as defined in Section 4.2(a)).
(o)    “Incentive Compensation” – all compensation as described in Section 4.2
below.
(p)    “Intellectual Property” – any trademarks, copyrights, patents now or
hereafter owned, and trade secrets, including, but not limited to, formulas,
compilations, programs, devices, methods, techniques, processes, designs,
strategies, concepts, algorithms, models, databases, software, systems,
technical know-how, operating instructions or marketing plans of the Company.
(q)    “Restricted Stock” means Restricted Stock issued pursuant to the
Company’s 2013 Omnibus Incentive Plan and a Restricted Stock award.
(r)    “RSUs” means Restricted Stock Units issued under the Company’s 2013
Omnibus Incentive Plan pursuant to a Restricted Stock Unit Agreement.
ARTICLE 3.    
EMPLOYMENT TERMS AND DUTIES
3.1    Employment.
(a)    Employer hereby employs Executive, and Executive hereby accepts
employment by Employer, in the position of Chief Financial Officer of Tiptree,
Tiptree Financial Partners, L.P., and Operating Company, upon the terms and
conditions set forth in this Agreement.
(b)    Executive shall report to Geoffrey N. Kauffman, Co-Chief Executive
Officer.
3.2    Term. Executive's employment hereunder shall commence on the Commencement
Date. There shall be no definite term of employment. Nothing specified herein
shall be construed to alter the at-will nature of the employment, and thus,
Executive or Employer may terminate Executive’s employment at any time and for
any reason or for no reason, subject to the consequences set forth in this
Agreement. Termination by Employer shall require the approval of the Board of
Directors with Executive abstaining if she is a member of the Board of Directors
at such time. Executive shall be entitled to Termination Pay in the event of
certain terminations described in Article 5 hereunder.



3

--------------------------------------------------------------------------------



3.3    Duties.
(a)    Executive shall perform services in a managerial capacity in a manner
consistent with the Executive’s position as Chief Financial Officer, subject to
the general supervision of Geoffrey N. Kauffman, Co-Chief Executive Officer.
(b)    Executive shall have the duties and responsibilities consistent with her
position as a principal financial officer of a public company (provided that
Executive shall not have grounds for Good Reason solely because the Company
ceases to be a public company) as may be reasonably assigned or delegated to her
by (i) the Executive Committee and/or (ii) the Board of Directors and for which
the Company has given her sufficient authority, time and resources to
accomplish.
(c)    Executive shall (i) devote substantially all of her business time,
attention, skill, and energy to the business of the Company and to the
performance of her duties hereunder; (ii) use her reasonable best efforts to
promote the success of the Company’s business; (iii) be employed full-time with
Employer exclusively; (iv) cooperate with the reasonable and lawful directives
of the Board of Directors and the Executive Committee in the advancement of the
best interests of the Company; and (v) not engage in any other activity that
conflicts with her duties hereunder.
(d)    Notwithstanding Section 3.3(c) or anything herein to the contrary,
Executive may (i) serve on the boards of directors of non-profit organizations
and, with the prior written approval of the Board of Directors, other for profit
companies; (ii) participate in charitable, civic, educational, professional,
community or industry affairs; (iii) manage the Executive’s passive personal
investments; and (iv) engage in the activities listed on Exhibit A hereto, which
Employer has approved as activities which do not materially interfere with or
materially conflict with the performance of Executive’s duties hereunder, so
long as such activities individually or in the aggregate do not interfere or
conflict with the Executive’s duties hereunder or create a potential business or
fiduciary conflict. Without limiting the foregoing, Executive understands and
agrees that at any time during her employment hereunder, Employer may, in its
reasonable discretion, require that Executive cease engaging in any activity,
including any activity listed on Exhibit A, if Employer deems that Executive’s
participation in such activity interferes in any way with her ability to perform
her duties for the Company.


(e)    Executive represents and warrants that the execution and delivery by
Executive of this Agreement do not, and the performance by Executive of
Executive’s obligations hereunder will not: (i) violate any judgment, writ,
injunction, or order of any court, arbitrator, or governmental agency applicable
to Executive; or (ii) conflict with, result in the breach of any provisions of
or the termination of, or constitute a default under, any agreement to which
Executive is a party or by which Executive is or may be bound.



4

--------------------------------------------------------------------------------



ARTICLE 4.    
COMPENSATION


4.1    Basic Compensation. Executive shall be entitled to the following basic
compensation (the “Basic Compensation”):
(a)    Salary. Executive shall be paid a minimum annual base salary of Four
Hundred Thousand Dollars ($400,000.00), less applicable payroll and tax
deductions and subject to adjustment as provided below (the “Base Salary”),
which will be payable in equal periodic installments according to Employer’s
customary payroll practices, but no less frequently than monthly. To the extent
Executive’s employment commences or terminates on a date other than the 1st or
the 15th of the relevant month, Executive’s Base Salary for such period shall be
prorated for the days worked in such period. The Base Salary shall be reviewed
by the Board of Directors or a Committee no less frequently than annually, and
may be increased (but not decreased) in the sole discretion of the Board of
Directors or a duly authorized Committee thereof.
(b)    Benefits. Executive may, during the Employment Period, participate in
such pension, profit sharing, bonus, retirement, incentives, life insurance,
hospitalization, health and welfare, medical, major medical, disability, and all
other employee benefit plans, programs, and arrangements maintained by Employer
in which employees of Employer may participate as in effect from time to time,
to the extent Executive is eligible under the terms of those plans and pursuant
to such policies as Employer may prescribe from time to time (collectively, the
“Benefits”).
4.2    Incentive Compensation. Executive shall be entitled to the following
incentive compensation (the “Incentive Compensation”):
(f)    Annual Bonus. Subject to this Section 4.2(a) and Article 5, in connection
with each calendar year during which Executive is employed hereunder on December
31, Executive shall be eligible to receive an annual bonus in an amount
determined by the Compensation, Nominating and Governance Committee of Tiptree’s
Board of Directors (“CNG”) based on the Company’s achievement of specific annual
corporate performance objectives determined by the CNG (each an "Annual Bonus").
For the fiscal year ended December 31, 2015, Executive shall be paid a minimum
Annual Bonus equal to 100% of the Base Salary prorated based on the Commencement
Date and such Annual Bonus will be paid 50% in cash and 50% in RSUs (e.g. if the
Base Salary is $400,000, then the minimum Annual Bonus for 2015 would be
$100,000 in cash and RSUs having a Grant Date Value of $100,000). For the fiscal
year ended December 31, 2016, Executive shall be paid a minimum Annual Bonus
equal to 100% of the Base Salary and such Annual Bonus will be paid 50% in cash
and 50% in RSUs (e.g. if the Base Salary is $400,000, then the minimum Annual
Bonus for 2016 would be $200,000 in cash and RSUs having a Grant Date Value of
$200,000). For the fiscal year ended December 31, 2017 and thereafter,
Executive’s target Annual Bonus shall be equal to 100% of the Base Salary, which
Annual Bonus can be paid in cash and RSUs, but which cash portion shall be no
less than 50% of the total



5

--------------------------------------------------------------------------------



Annual Bonus. For the fiscal year ended December 31, 2017 and thereafter,
performance based compensation will be conditional upon, and in relationship to,
Tiptree achieving its own performance objectives with regard to growth and
profitability. Subject to the provisions of Article 5 below regarding
Termination Pay, to be eligible to receive the Annual Bonus for any performance
period, Executive must otherwise be actively employed with Employer for the
entirety of that performance period as well as at the time that the bonus is
paid. All such cash bonuses shall be paid within thirty (30) days following the
completion of Tiptree accounting for the applicable year, but in no event later
than March 15th immediately following the end of the calendar year for which the
Annual Bonus relates.
(g)    Other Incentives. On the Commencement Date in consideration of executing
this Agreement, Executive shall receive (i) a grant of 15,000 shares of
Restricted Stock, which shall be vested on grant, but subject to forfeiture only
if Executive resigns without Good Reason prior to the one-year anniversary of
the Commencement Date and (ii) a grant of RSUs, the number of which will have a
value on the Commencement Date equal to $300,000, divided by the closing price
of the Company’s Class A common stock, par value $0.01 per share, on the
Commencement Date, and which will vest equally on each of the one-year, two-year
and three-year anniversaries of the Commencement Date. Executive shall also be
eligible to participate in any stock option, restricted stock, equity
compensation, or other long-term incentive plan of the Company pursuant to the
terms and conditions of such plan in effect from time to time (together with any
Restricted Stock and RSUs, the “Equity”). Executive’s participation in such plan
shall be determined by Tiptree’s Board of Directors or a Committee in its sole
discretion.
4.3    Expense Reimbursement. The Company shall pay or reimburse Executive for
all ordinary and necessary business expenses incurred by her in the course of
performing her duties under this Agreement, consistent with the Company’s policy
for payment and reimbursement of executive employees’ expenses and according to
such guidelines as may be adopted from time to time. Any reimbursements under
this Section shall be made as soon as practicable after Executive’s submission
of such expenses, but in no event later than the last day of Executive’s taxable
year following the taxable year in which the expense was incurred.
ARTICLE 5.    
TERMINATION
5.1    Events of Termination. The Employment Period, the Basic Compensation
under Section 4.1 above, the Incentive Compensation under Section 4.2 above, and
any and all other rights of Executive under this Agreement or otherwise as an
employee of Employer shall terminate (except as otherwise provided in this
Article 5):
(h)    upon the death of Executive;
(i)    upon the Disability of Executive (as defined in Section 5.2) immediately
upon notice from either party to the other;



6

--------------------------------------------------------------------------------



(j)    upon termination of Executive's employment by Employer for any reason; or
(k)    upon resignation of Executive for any reason.
The date the Employment Period ends under this Agreement in accordance with the
provisions of this Article 5 is hereinafter referred to as the “Date of
Termination.”
5.2    Definition of Disability. For purposes of termination under this Article
5, “Disability” means a physical or mental illness or injury suffered by
Executive, (a) which causes Executive to be unable to, or to have failed to,
perform the material and essential functions and responsibilities of her
position as set forth in this Agreement for either ninety (90) consecutive days
or one hundred eighty (180) days or more in any period of twelve (12)
consecutive months; or (b) with respect to which a physician selected by
Employer, and reasonably acceptable to Executive or her representative or
guardian, advises Employer that Executive’s physical or mental condition will
render Executive unable to perform Executive’s services required hereunder for
either ninety (90) consecutive days or one hundred eighty (180) days or more in
any period of twelve (12) consecutive months. Executive agrees that should she
be unable to perform, or be deemed unable to perform, the material and essential
functions and responsibilities of her position as set forth in this Agreement
for more than thirty (30) consecutive days, Employer may designate another
person to act as interim Chief Financial Officer until Executive is able to
return to work, unless Executive meets the definition of “Disability” as set
forth in the first sentence of this Section 5.2, in which case the Employment
Period, the Basic Compensation under Section 4.1, the Incentive Compensation
under Section 4.2, and any and all other rights of Executive under this
Agreement or otherwise as an employee of Employer or as a director on the Board
of Directors shall terminate immediately upon notice from either party to the
other. Nothing herein shall be deemed to waive any legal requirement to
reasonably accommodate a disability under applicable law.
5.3    Definition of for “Cause”. For purposes of this Agreement, the phrase for
“Cause” shall mean only the occurrence of any of the following events or
actions:
(a)    Executive’s indictment for, conviction of, or entrance of a plea of
guilty or nolo contendere to, a felony under federal or state law; or
(b)    Executive’s violation of Employer’s policies and procedures (to the
extent such policies or procedures are not inconsistent with applicable law),
which has a materially adverse effect on the business or reputation of the
Company, which, if curable, is not cured by Executive within thirty (30)
calendar days after written notice to Executive of same; or
(c)    fraudulent conduct by Executive in connection with the business affairs
of the Company which has an adverse effect on the business or reputation of the
Company, which, if curable, is not cured by Executive within ten (10) business
days after written notice to Executive of same; or
(d)    theft, embezzlement, or criminal misappropriation of Company funds by
Executive which has an adverse effect on the business or reputation of the
Company, which,



7

--------------------------------------------------------------------------------



if curable, is not cured by Executive within ten (10) business days after
written notice to Executive of same; or
(e)    Executive’s misconduct, which has, or would have if generally known, a
materially adverse effect on the business or reputation of Employer, which, if
curable, is not cured by Executive within ten (10) business days after written
notice to Executive of same; or
(f)    Executive’s material breach of the performance of her duties under
Section 3.3 of this Agreement, which, if curable, is not cured by Executive
within thirty (30) calendar days after written notice to Executive of same.
5.4    Definition of for “Good Reason”. For purposes of this Agreement, the
phrase for “Good Reason” shall mean only, and without Executive’s prior written
consent, the occurrence of any of the following events or actions:
(a)    a material reduction of Executive’s Base Salary or Annual Bonus target
(including paying more than 50% of such Annual Bonus in RSUs); or
(b)    Executive being required to relocate Executive’s principal business
location to an office that is outside of a 50 mile radius from both her then
current work location and principal residence; or
(c)    the Company’s material breach of this Agreement (including, without
limitation, a material diminution in Executive’s authority, duties or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law)or a requirement that Executive
report to someone other than a chief executive officer of Tiptree (or its
operating company) or directly to the Board of Directors);
provided, however, that Executive has first notified the Board of Directors, in
writing, of the event of Good Reason within sixty (60) days of said occurrence,
and has given the Board of Directors the opportunity to cure (if curable) during
the thirty (30)-day period immediately following written notification from
Executive, and resigns her employment for Good Reason within ten (10) days
following the last day of the applicable cure period.
5.5    Termination Pay. Effective upon the Date of Termination, Employer will be
obligated to pay or provide Executive (or, in the event of her death, her
designated beneficiary as defined below) only such compensation and benefits as
provided for in this Section 5.5, and in lieu of all other amounts and in
settlement and complete release of all claims Executive may have against
Employer, other than with respect to any rights to be indemnified. For purposes
of this Section 5.5, Executive’s designated beneficiary will be such individual
beneficiary or trust as Executive may designate from time to time by written
notice that is provided to Employer prior to the death of Executive. If
Executive fails to give written notice to Employer of such a beneficiary, the
beneficiary shall be Executive’s estate. Notwithstanding the preceding sentence,
Employer shall have no duty, in any circumstances, to attempt to open an estate
on behalf of Executive, to determine whether any beneficiary designated by
Executive is alive or to ascertain the address of any such beneficiary,



8

--------------------------------------------------------------------------------



to determine the existence of any trust, to determine whether any person or
entity purporting to act as Executive’s personal representative (or the trustee
of a trust established by Executive) is duly authorized to act in that capacity,
or to locate or attempt to locate any beneficiary, personal representative, or
trustee.
(a)    Termination by Employer for Cause or by Executive without Good Reason.
Upon termination of Executive’s employment with Employer by Employer for Cause
or by Executive without Good Reason, Employer shall provide Executive the
following payments and benefits: (i) her earned but unpaid Base Salary up
through the Date of Termination; (ii) any unreimbursed business expenses
properly and reasonably incurred prior to the Date of Termination (so long as
the applicable documentation reflecting such business expenses is submitted by
Executive to Employer within thirty (30) business days after the Date of
Termination); and (iii) any rights or benefits to which Executive is entitled
under the terms of any employee benefit plan, program, or arrangement (subject
to any contrary terms of the plan regarding the timing of payments or
reimbursements). Clauses (i) through (iii) of this Section 5.5 are referred to
collectively as the “Accrued Amounts.”
(b)    Termination by Employer without Cause or due to the Death or Disability
of Executive or by Executive for Good Reason. If Employer terminates Executive’s
employment under this Agreement without Cause or due to the death or Disability
of Executive or Executive terminates her employment under this Agreement for
Good Reason, Executive shall be entitled to receive:
(i)    the Accrued Amounts;
(ii)    as severance pay, a lump sum cash payment on the sixtieth (60th) day
following the Date of Termination in an amount equal to her annual Base Salary
as of the Date of Termination (without regard to any reduction in Base Salary
that gave rise to an event of Good Reason); provided, however that in the event
that Executive’s employment terminates due to her death or Disability, her
severance pay will be reduced by the amount of any life insurance or disability
benefits that she or her estate has received, or as of the Date of Termination
is eligible to receive, from an employer sponsored plan;
(iii)    her earned but unpaid Annual Bonus with respect to any performance
period that ends in the calendar year preceding the calendar year in which the
Date of Termination occurs, determined and paid in accordance with Section
4.2(a) of this Agreement; provided, that any such Annual Bonus will be paid
solely in cash;
(iv)    the pro rata amount up to the Date of Termination of Annual Bonus that
would have been payable with respect to the performance period that ends in the
calendar year in which the Date of Termination occurs, determined and paid in
accordance with Section 4.2(a) of this Agreement; provided, that any such
portion of the Annual Bonus will be paid solely in cash; and provided further,
that if such termination occurs prior to the payment of the Annual Bonus for
2016, such Annual Bonus shall be no less than the minimum specified in Section
4.2(a);



9

--------------------------------------------------------------------------------



(v)    all of Executive's unvested Equity and (including any RSUs awarded as
part of any Annual Bonus), shall become nonforfeitable and Executive (or in the
event of Executive's death, her designated beneficiary) shall be fully vested in
such Equity as of the Date of Termination; and
(vi)    in the event Executive timely elects to continue her health insurance
coverage pursuant to COBRA, payment of the cost of her (and her dependents’)
COBRA premiums that are above the active employee rate for twelve (12) months or
such earlier date as Executive becomes eligible for comparable coverage with a
subsequent employer.
Provided, however, that any payments under Sections 5.5(b) (other than the
Accrued Amounts) shall be made only if Executive, or in the case of Death, the
beneficiary or executor of the Executive’s estate, or in the case of Disability
which renders Executive unable to sign, her Power of Attorney,(1) signs, and
does not revoke, if applicable, a confidential separation agreement and release
of claims (the “Separation Agreement”) in a form reasonably satisfactory to the
Company within sixty (60) days of the Date of Termination; and (2) complies with
the restrictions set forth in Articles 6 and 7 of this Agreement. For avoidance
of doubt, if Executive violates any of the restrictions set forth in Articles 6
and 7 of this Agreement, no additional severance payments shall be made from and
after the point of the breach or threatened breach. Furthermore, it is expressly
understood that any Separation Agreement signed by Executive shall not release
Executive from her obligations under Articles 6 and 7 hereunder, which survive
termination of this Agreement.
5.6    Notice and Board Resignations. If Executive terminates her employment
hereunder for other than Good Reason, notwithstanding the at-will nature of
Executive’s employment hereunder, Executive shall provide Employer with thirty
(30) days’ written notice of her intention to terminate her employment with
Employer. During any such period of required notice, Executive will continue to
be an employee and will continue to be entitled to receive Basic Compensation
for that period of time that she remains employed by the Company during the
notice period. Executive’s fiduciary duties and other obligations as an employee
of Employer will continue, and Executive will cooperate in the transition of her
responsibilities. Employer shall, however, have the right, in its sole
discretion, to direct that Executive no longer come in to work or to shorten the
notice period. If Employer shortens the required notice period Executive has
provided, Employer reserves the right, in its sole discretion, to not pay
Executive for any remaining period of notice. Executive’s eligibility to
participate in any incentive compensation plan during any period of notice shall
be determined by the terms and conditions set forth in the applicable plan. If
Executive’s employment with Employer is terminated for any reason (other than
due to her death), she agrees to resign immediately from the boards of directors
of any subsidiaries or affiliated entities of the Company, as applicable, and
provide corresponding letters of resignation.
5.7    IRC Section 409A Compliance. To the extent required for compliance with
IRC Section 409A, for all purposes of this Agreement, the term “Date of
Termination” shall mean “separation from service” within the meaning of IRC
Section 409A and the Treasury Regulations thereunder.
5.8    Tax Matters.



10

--------------------------------------------------------------------------------



(a)    For purposes of this Agreement, all references herein to the “IRC” are
references to the Internal Revenue Code of 1986, as amended from time to time.
Reference to a section of the IRC includes all rulings, regulations, notices,
announcements, decisions, orders, and other pronouncements that are issued by
the United States Department of the Treasury, the Internal Revenue Service, or
the precedents of, or applicable to, a court of competent jurisdiction
authorized by this Agreement to determine issues arising under this Agreement
that are lawful and pertinent to the interpretation, application, or
effectiveness of such section.
(b)    Withholding. Employer may withhold from any amounts payable under this
Agreement such federal, state, and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.
(c)    Section 409A.
(i)    Full Compliance. It is the intent of the parties that all compensation
and benefits payable or provided to Executive (whether under this Agreement or
otherwise) shall fully comply with, or be exempt from, the requirements of IRC
Section 409A, and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance with the foregoing. Employer and Executive
agree that they shall cooperate in good faith so that Executive does not incur
any tax (including interest and/or penalties) under IRC Section 409A.
(ii)    Separate Payments. Notwithstanding anything contained in this Agreement
to the contrary, each and every payment made under this Agreement shall be
treated as a separate payment and not as a series of payments. Whenever a
payment under this Agreement may be paid within a specified period, the actual
date of payment within the specified period shall be within the sole discretion
of the Company.
(iii)    Specified Employee. Notwithstanding anything contained in this
Agreement to the contrary, if Executive is a “specified employee” (determined in
accordance with IRC Section 409A and Treasury Regulation Section 1.409A-3(i)(2))
as of the Date of Termination, and if any payment, benefit, or entitlement
provided for in this Agreement or otherwise both (A) constitutes a “deferral of
compensation” within the meaning of IRC Section 409A (“Nonqualified Deferred
Compensation”) and (B) cannot be paid or provided in a manner otherwise provided
herein or otherwise without subjecting Executive to additional tax, interest,
and/or penalties under IRC Section 409A, then any such payment, benefit, or
entitlement that is payable during the first six (6) months following the Date
of Termination shall be paid or provided to Executive in a lump sum cash payment
to be made on the earlier of (1) Executive’s death or (2) the first business day
of the seventh (7th) calendar month immediately following the month in which the
Date of Termination occurs.



11

--------------------------------------------------------------------------------



(iv)    Expense Reimbursements. Notwithstanding anything contained in this
Agreement to the contrary, (A) the amount of expenses eligible for reimbursement
or the provision of any in-kind benefit (as defined in IRC Section 409A) to
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or provided as in-kind benefits to Executive in any
other calendar year, (B) the reimbursements for expenses for which Executive is
entitled shall be made on or before the last day of the calendar year following
the calendar year in which the applicable expense is incurred, and (C) the right
to payment or reimbursement or in-kind benefits may not be liquidated or
exchanged for any other benefit.
(v)    Reimbursement of Expenses in Connection with a Separation from Service.
Notwithstanding anything contained in this Agreement to the contrary, any
payment or benefit paid or provided under this Agreement or otherwise paid or
provided due to a “separation from service” (as such term is described and used
in IRC Section 409A and the Treasury Regulations promulgated thereunder) that is
exempt from IRC Section 409A pursuant to Treasury Regulation Section
1.409A-1(b)(9)(v) shall be paid or provided to Executive only to the extent the
expenses are not incurred or the benefits are not provided beyond the last day
of the second taxable year of Executive following the taxable year of Executive
in which the separation from service occurs; provided, however that Employer
reimburses such expenses no later than the last day of the third taxable year
following the taxable year of Executive in which the separation from service
occurs.
ARTICLE 6.    
NONDISCLOSURE COVENANT; INTELLECTUAL PROPERTY
6.1    Acknowledgement by Executive. Executive acknowledges that (a) during the
Employment Period and as a part of her employment, Executive will be afforded
access to Confidential Information; (b) public disclosure of such Confidential
Information could have an adverse effect on the Company and its business; (c)
because Executive possesses substantial technical expertise and skill with
respect to the Company’s business, the Company desires to obtain exclusive
ownership of all Intellectual Property developed or conceived by Executive
during the Employment Period, and the Company will be at a substantial
competitive disadvantage if it fails to acquire exclusive ownership of such
Intellectual Property; and (d) the provisions of this Article 6 are reasonable
and necessary to prevent the improper use or disclosure of Confidential
Information and to provide the Company with exclusive ownership of all
Intellectual Property developed or conceived by Executive during the Employment
Period.
6.2    Agreements of Executive. In consideration of this Agreement, Executive
covenants as follows:
(g)    Confidentiality.
(i)    During and following the Employment Period, Executive shall hold in
confidence and shall not, directly or indirectly, communicate, divulge, or
disclose



12

--------------------------------------------------------------------------------



to any person (other than in the regular course of the Company’s business) or
use for Executive’s or any other person’s benefit, except with the specific
prior written consent of the Company or except as otherwise expressly permitted
by the terms of this Agreement, Confidential Information of the Company. Nothing
contained in this Agreement or elsewhere shall be construed as an express or
implied limitation on Executive’s right to notify any governmental agency or
self-regulatory authority of a perceived violation of any law, rule or
regulation.
(ii)    Any trade secrets of the Company shall be entitled to all of the
protections and benefits under any applicable law. If any information that the
Company deems to be a trade secret is found by a court or tribunal of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information shall, nevertheless, be considered Confidential Information for
purposes of this Agreement. Executive hereby waives any requirement that the
Company submit proof of the economic value of any trade secret or post a bond or
other security.
(iii)    None of the foregoing obligations and restrictions regarding
Confidential Information applies to the disclosure and/or use of Confidential
Information:
(A)    which may be required or necessary in connection with the good faith
performance of Executive’s work as an employee of Employer;
(B)    subject to Section 6.3, when Executive is required to divulge such
Confidential Information by a court of law, by any governmental agency having
supervisory authority over the business of the Company, or by any administrative
or legislative body (including a Committee thereof) with jurisdiction to order
her to divulge, disclose, or make accessible such information;
(C)    when otherwise Confidential Information becomes generally known to the
public or trade without Executive’s violation of this Section 6.2(a);
(D)    when Executive divulges Confidential Information to her spouse, attorney,
and/or her personal tax and financial advisors as reasonably necessary or
appropriate to advance Executive’s tax planning (each an “Exempt Person”), so
long as each such Exempt Person agrees not to disclose or use any trade secrets
or proprietary or Confidential Information of the Company.
(iv)    Executive recognizes that, as between the Company and Executive, any
document, record, notebook, plan, model, component, device, or computer software
or code, whether embodied in a disk or in any other form (collectively, the
“Proprietary Items”), whether or not developed by Executive, are the exclusive
property of the Company. Upon termination of Executive’s employment under this



13

--------------------------------------------------------------------------------



Agreement by either party, or upon the reasonable request of Employer during the
Employment Period, Executive will return to the Company all of the Proprietary
Items in Executive’s possession or subject to Executive’s control, and Executive
shall not retain any copies, abstracts, sketches, or other physical embodiment
of any of the Proprietary Items.
(h)    Intellectual Property. All Intellectual Property shall belong exclusively
to the Company. Executive acknowledges that all of Executive’s Company-related
writing, works of authorship, and other Intellectual Property are works made for
hire and the property of the Company, including any copyrights, patents, or
other intellectual property rights pertaining thereto. If it is determined that
any such works are not works made for hire, Executive hereby assigns to the
Company all of Executive’s right, title, and interest, including all rights of
copyright, patent, and other intellectual property rights, to or in such
Intellectual Property. Executive covenants that she shall promptly:
(vi)    disclose to the Company in writing any Intellectual Property;
(vii)    assign to the Company or to a party designated by the Company, at the
Company’s request and without additional compensation, all of Executive’s right
to the Intellectual Property for the United States and all foreign
jurisdictions;
(viii)    execute and deliver to the Company such applications, assignments, and
other documents as the Company may reasonably request in order to apply for and
obtain patents or other registrations with respect to any Intellectual Property
in the United States and any foreign jurisdictions;
(ix)    sign all other papers necessary to carry out the above obligations; and
(x)    give testimony and render any other assistance in support of the
Company’s rights to any Intellectual Property.
6.3    Confidentiality Despite Disputes or Controversies. Executive recognizes
that should a dispute or controversy arising from or relating to this Agreement
be submitted for adjudication to any court, arbitration panel, or other third
party, the preservation of the secrecy of Confidential Information may be
jeopardized. All pleadings, documents, testimony, and records relating to any
such adjudication shall be maintained in secrecy and shall be available for
inspection by the Company, Executive, and their respective attorneys and
experts, who shall agree, in advance and in writing, to receive and maintain all
such information in secrecy, except as may be limited by them in writing.
ARTICLE 7.    
NON-INTERFERENCE


7.1    Acknowledgements by Executive. Executive acknowledges that: (a) the
services to be performed by her under this Agreement are of a special, unique,
unusual, extraordinary, and



14

--------------------------------------------------------------------------------



intellectual character; (b) the Company competes with other businesses that are
or could be located in any part of the United States or elsewhere in the world;
and (c) the provisions of this Article 7 are reasonable and necessary to protect
the Company’s business.
7.2    Covenants of Executive. In consideration of this Agreement, Executive
covenants that she shall not, directly or indirectly, engage in any of the
following activities:
(d)    Non-Competition. During the Employment Period, and for a period of one
(1) year following the termination of Executive’s employment with Employer for
any reason (the “Non-Competition Period”), Executive shall not engage in,
participate in, carry on, own, or manage, directly or indirectly, either for
herself or as a partner, stockholder, officer, director, employee, agent,
independent contractor, representative, co-venturer, or consultant (whether
compensated or not) of/with any person, partnership, corporation, or other
enterprise that is a Competitive Business.
(e)    Non-Solicitation of Clients. Whether on Executive’s own behalf or on
behalf of any other person or entity, Executive shall not, during the Employment
Period, and for a period of one (1) year following the termination of
Executive’s employment with Employer for any reason, directly or indirectly,
solicit, service, or interfere with clients of the Company or the Company’s
products or managed entities, or attempt to cause or influence any such person
or entity to reduce the level of business it does with the Company, whether or
not Executive had personal contact with such person or entity during and by
reason of Executive’s employment with Employer.
(f)    Non-Solicitation of Investors. Whether on Executive’s own behalf or on
behalf of any other person or entity, Executive shall not, during the Employment
Period, and for a period of one (1) year following the termination of
Executive’s employment with Employer for any reason, directly or indirectly,
solicit or interfere with investors in the Company to influence any investor to
reduce the level of business it does with the Company, whether or not Executive
had personal contact with such investor by reason of Executive’s employment with
Employer.
(g)    Non-Solicitation of Employees. Whether on Executive’s own behalf or on
behalf of any other person or entity, Executive shall not, at any time during
the Employment Period and for a period of one (1) year thereafter (the
“Non-Solicit Period”), directly or indirectly solicit, hire, recruit, encourage,
induce, or attempt to induce any employee of the Company to terminate his/her
employment with the Company, or otherwise directly or indirectly employ or
engage such person as an employee, independent contractor, consultant, or
otherwise; provided, however that this shall not restrict general soliciting
activity not specifically targeted at the Company (including the placement of
general advertisements or the engagement of search firms that are not instructed
to target the Company).
(h)    Nondisparagement.
(i)    The Executive agrees that she will not, during the duration of the Term
and at any time thereafter, publish or communicate to any person or entity any



15

--------------------------------------------------------------------------------



Disparaging (as defined below) remarks, comments or statements concerning any of
the Company, its subsidiaries and affiliates, and their respective present and
former members, partners, directors, officers, shareholders, employees, agents,
attorneys, successors and assigns. "Disparaging" remarks, comments or statements
are those that impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of business
of the individual or entity being disparaged. Notwithstanding the foregoing,
nothing in this Agreement shall be construed to preclude truthful disclosures in
response to lawful process as required by applicable law, regulation, or order
or directive of a court, governmental agency or regulatory organization.
(ii)    The Company agrees that it shall direct its members, partners, directors
and officers to not, during the duration of the Term and at any time thereafter,
publish or communicate to any person or entity any comments or statements that
impugn the character, honesty, integrity or morality or business acumen or
abilities of Executive. Notwithstanding the foregoing, nothing in this Agreement
shall be construed to preclude truthful disclosures in response to lawful
process as required by applicable law, regulation, or order or directive of a
court, governmental agency or regulatory organization.
(i)    If any covenant in this Section 7.2 is held to be unreasonable or
otherwise unenforceable, that should not affect the remainder of such covenants,
which shall be given full effect. If any of the covenants, or any part thereof,
in this Section 7.2 are held to be unenforceable due to the scope, duration, or
geographic area set forth therein, the parties agree that the court or tribunal
of competent jurisdiction as set forth in Section 8.1 shall determine the scope,
duration and/or geographic area that is reasonable, and such covenant, in that
modified form, shall be effective, binding, and enforceable against Executive.
ARTICLE 8.    
GENERAL PROVISIONS


8.1    Injunctive Relief, Jurisdiction, Additional Remedy. Executive
acknowledges that the injury that would be suffered by the Company as a result
of a breach of the provisions of this Agreement (including, but not limited to,
any provision of Articles 6 and 7) could cause irreparable harm to the Company
and that an award of monetary damages to the Company for such a breach could be,
in and of itself, an inadequate remedy. Consequently, Executive agrees that the
Company shall be entitled to, in addition to any other rights it may have, (a)
seek an injunction and/or specific performance, as well as to pursue any other
legal or equitable remedy necessary in order to compel compliance, before a
court or tribunal of competent jurisdiction, as necessary or appropriate, (b)
restrain any breach or threatened breach, or (c) otherwise specifically enforce
any provision of this Agreement, and the Company shall not be obligated to post
bond or other security in seeking such relief. Without limiting the Company’s
rights under this Article 8 or any other remedies of the Company, if Executive
breaches any of the provisions of Articles 6 or 7, Employer shall have the



16

--------------------------------------------------------------------------------



right to both cease making any payments otherwise due to Executive under this
Agreement, and to recoup certain payments and benefits, as may be set forth in
this Agreement.
8.2    Covenants of Articles 6 and 7 Are Essential and Independent Covenants.
(c)    The covenants by Executive in Articles 6 and 7 are essential elements of
this Agreement, and without Executive’s agreement to comply with such covenants,
Employer would not have entered into this Agreement or employed or continued the
employment of Executive. Employer and Executive have independently consulted
their respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by Employer.
(d)    Executive’s covenants in Articles 6 and 7 are independent covenants, and
the existence of any claim by Executive against Employer under this Agreement or
otherwise shall not excuse Executive’s breach of any covenants in Article 6 and
7.
(e)    If Executive’s employment hereunder is terminated, this Agreement shall
continue in full force and effect as is necessary or appropriate to enforce the
obligations of Executive in Articles 6 and 7.
8.3    Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement shall
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege shall preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.
8.4    Regulatory Issues. Employer or one or more of its affiliated entities are
or will be registered as an investment adviser with the Securities and Exchange
Commission, as well as a public company registered with the Securities Exchange
Act that files periodic reports pursuant to the Exchange Act. As an employee of
Employer, Executive acknowledges that Executive will be subject to a the
Company’s lawful rules, practices and policies applicable to the Company’s
senior executive employees, including but not limited to the Tiptree Financial
Inc. Code of Business Conduct and Ethics, Code of Ethical Conduct and Securities
Trading Policy, copies of which have been provided to Executive. Executive must
execute acknowledgement of and abide by the Tiptree Financial Inc. Code of
Business Conduct and Ethics, Code of Ethical Conduct and Securities Trading
Policy and the restrictions and other information contained therein. Executive
acknowledges that Executive is also required to be familiar with, and abide by,
specific policies and procedures set forth in the Company’s compliance
manual(s). A copy of each such policy and procedure governing Executive’s
employment responsibilities in these areas will be provided to Executive or made



17

--------------------------------------------------------------------------------



available for Executive’s review. Executive hereby represents that there are no
outstanding, pending, or threatened legal or regulatory actions against
Executive other than those described on Exhibit B attached hereto. Executive
also represents that Executive has no relatives that work in the securities
industry (except as disclosed on Exhibit B hereto). Please note that if
Executive has a pecuniary or other beneficial interest with any other third
party that is employed in the securities industry, Executive should include
their name and relevant information in this schedule (e.g., nature of
relationship, etc). The Company’s policy is that no employee may conduct
securities transactions on behalf of client accounts with brokers who are
related to the employee, but under certain circumstances may trade with the firm
at which the relative or third party is employed. “Relatives” for this purpose
include Executive’s spouse and any adult children, Executive’s parents,
siblings, first cousins, and the parents and siblings of Executive’s spouse and
Executive’s parents. The Company, in its sole discretion, may at any time modify
or supplement its compliance policies and procedures.
8.5    Binding Effect and Assignment. This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their respective
successors, assigns, heirs, and legal representatives, including any entity with
which Employer may merge or consolidate or to which all or substantially all of
its assets may be transferred, except that in the event of an asset sale or
transfer, in no event would the liability be greater than the amount set forth
in Section 5.5(b) regarding a termination of Executive without Cause or for Good
Reason. The duties and covenants of Executive under this Agreement, being
personal, may not be delegated or assigned by Executive. Employer may assign
this Agreement to any of its affiliates, parents, subsidiaries, or successors.
8.6    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by overnight delivery service, receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):


If to Employer:    Geoffrey N. Kauffman
Co-Chief Executive Officer
Tiptree Financial Inc.
780 Third Avenue, 21st Floor
New York, New York 10017


With a copy to:
General Counsel
Tiptree Financial Inc.
780 Third Avenue, 21st Floor
New York, New York 10017



If to Executive:
To the address on file with the books
and records of Employer




18

--------------------------------------------------------------------------------







8.7    Entire Agreement; Amendments. This Agreement (and the documents
referenced herein) and the Indemnification Agreement, dated as of the date
hereof, between Tiptree and Executive, contain the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, between the parties hereto with
respect to the subject matter hereof. This Agreement may not be amended orally,
but only by an agreement in writing signed by the parties hereto.
8.8    Governing Law, Jurisdiction, and Mandatory Mediation. This Agreement will
be governed by the laws of the State of New York without regard to conflict of
laws principles, and Executive and Employer consent to personal jurisdiction in
the state and federal courts of the State of New York in any proceeding
concerning this Agreement. In the event that either party files, and is allowed
by the courts to prosecute, a court action against the other, the parties in
such action agree not to request, and hereby waive, any right to a trial by
jury. Notwithstanding the foregoing, Executive and Employer agree that, prior to
submitting a dispute under this Agreement to the courts, the parties shall
submit, for a period of sixty (60) days, to voluntary mediation before a jointly
selected neutral third party mediator under the auspices of JAMS, New York City,
New York, Resolution Center (or any successor location), pursuant to the
procedures of JAMS International Mediation Rules conducted in the State of New
York. However, such mediation or obligation to mediate shall not suspend or
otherwise delay any termination or other action of Employer or affect any other
right of Employer, including the right to seek immediate injunctive relief under
Article 8 of this Agreement.
8.9    Controlling Document. If any provision of any agreement, plan, program,
policy, arrangement, or other written document between or relating to Employer
and Executive conflicts with any provision of this Agreement, the provision of
this Agreement shall control and prevail.
8.10    Section Headings, Construction. The headings of Articles and Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Article” or “Articles” or to
“Section” or “Sections” refer to the corresponding Article(s) or Section(s) of
this Agreement unless otherwise specified. All words used in this Agreement will
be construed to be of such gender or number as the circumstances require. Unless
otherwise expressly provided, the word “including” does not limit the preceding
words or terms.
8.11    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.
8.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original copy of this
Agreement and all of which, when taken together, shall be deemed to constitute
one and the same agreement.



19

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.


TIPTREE ASSET MANAGEMENT COMPANY, LLC




By:    /s/ Geoffrey N. Kauffman
Name:    Geoffrey N. Kauffman
Title:    Co- Chief Executive Officer




EXECUTIVE:


/s/ Sandra Bell
SANDRA BELL


Acknowledged and Agreed:


TIPTREE FINANCIAL INC.




By:    /s/ Geoffrey N. Kauffman
Name:    Geoffrey N. Kauffman
Title:    Co-Chief Executive Officer




TIPTREE OPERATING COMPANY, LLC




By:    /s/ Geoffrey N. Kauffman
Name:    Geoffrey N. Kauffman
Title:    Co-Chief Executive Officer











20